IN 
THE SUPREME COURT OF TEXAS
 

No. 
01-0057

 
Natural 
Gas Pipeline Company of America, Midcon Gas Services 
Corp., and Chesapeake Panhandle Limited Partnership
 
v.
 
Joseph 
H. Pool, et al.
 
- consolidated 
with -
 

No. 
01-0058

 
Natural 
Gas Pipeline Company of America, Midcon Gas Services 
Corp., and Chesapeake Panhandle Limited Partnership
 
v.
 
Joseph 
H. Pool, et al.
 

On Petitions for Review 
from the
Court of Appeals for the 
Seventh District of Texas

 
Argued on March 6, 
2002
 
Justice 
Owen delivered the opinion of 
the Court, in which Chief Justice 
Phillips, Justice Hecht, Justice Schneider, Justice Smith, and Justice Wainwright 
joined.
 
Justice 
Jefferson filed a dissenting 
opinion.
 
Justice 
O=Neill and Justice Brister
did not participate in the decision.
 
 
We deny Respondents= motion for rehearing.  We withdraw our opinion of August 28, 
2003, and substitute the following in its 
place.